Exhibit FIRST AMENDMENT TO SECURED CONVERTIBLE DEBENTURE (Original Principal Amount: $600,000; No. CCP-2; Issued May 5, 2006) FIRST AMENDMENT dated as of October , 2009 (this “Amendment”) with respect to that certain Secured Convertible Debenture dated May 5, 2006 in the original principal amount of $600,000 (as amended, modified, supplemented or amended and restated from time to time, the “Debenture”) issued by Trey Resources, Inc. (“Company”) to YA Global Investments, L.P. (“Holder”). W I T N E S S E T H: WHEREAS, pursuant to the Debenture, Holder provided Company with financial accommodations which remain outstanding; WHEREAS, the Company has requested that Holder amend the Debenture, and Holder is willing to do so, but only on the terms and conditions set forth herein; and WHEREAS, this is the Third Debenture Amendment referred to in that certain Amendment
